Citation Nr: 0409942	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  03-15 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for lower back disability, to 
include arthritis.







ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel









INTRODUCTION


The veteran served on active duty from September 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision of the Boston, 
Massachusetts Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for service 
connection for a lower back disability, to include arthritis.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND


A letter in the claims file from the SSA, dated 1984, indicates 
that the veteran will be receiving disability payments on a 
monthly basis.  However, there is no SSA decision of record.  VA's 
duty to assist includes obtaining SSA records.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 371 (1992).  Accordingly, the RO 
should obtain the decision granting the veteran SSA benefits as 
well as all medical records considered by the SSA in making such 
decision.

Under the circumstances described above, additional development of 
the veteran's claim should be accomplished.  Accordingly, this 
case is REMANDED to the RO for the following:

1. The RO should ensure that copies of all current records of 
treatment of the veteran's lower back pain are included in the 
folder.




2. The RO should contact the Social Security Administration (SSA) 
and obtain copies of all medical records considered by the SSA in 
their decision.

3. After the development requested above has been completed, the 
RO should review the veteran's claims folder and ensure that all 
the foregoing developments have been completed in full.  All 
development must be completed in accordance with the provisions of 
the Veterans Claims Assistance Act of 2000.  If any development is 
incomplete, appropriate corrective action should be taken.

4. Upon completion of the above, the RO should review the evidence 
of record and enter its determination with respect to entitlement 
to service connection for a lower back injury, to include 
arthritis.  In the event that the claim is not resolved to the 
satisfaction of the appellant, the RO should issue a supplemental 
statement of the case, a copy of which should be provided the 
veteran, and his representative.  After they have been given an 
opportunity to submit additional argument, the case should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





